February 22, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multi-jointed coupling gear” in Claim 21 must be shown or the feature(s) canceled from the claim(s).  Nothing in the specification is any structure described as “a multi-jointed coupling gear”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

The drawings are objected to because the drawings contain hand-drawn drawings and hand-written reference numbers which are very unprofessional looking.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 19 claims “a multi-jointed coupling gear”.  However, nothing in the specification is any structure described as “multi-jointed coupling gear”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 15-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piretti (U.S. Patent No. 9,883,746 B2).

    PNG
    media_image1.png
    154
    205
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    149
    216
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    166
    261
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    152
    238
    media_image4.png
    Greyscale

As for claims 15, Piretti teaches adevice for an item of seating furniture, the device comprising:
a base support, a seat support and a backrest support;
a rearward pivoting of said backrest support inducing a following movement of said seat support:
a plurality of elastically deformable elements 42,44 at least one elastically deformable element serving as an energy storage member, said plurality of elastically deformable elements at least one elastically deformable element being integrated in single-piece form into the device;

As for claim 16, Piretti teaches that said at least one elastically deformable. element is deformable upon an exertion of a load on the device exerted to cause a movement of the device.
As for Claim 17, Piretti teaches that said elastically deformable element is composed of a plastic material (see the specification where it reads “…..each loop-shaped elastic element 36 comprises a lower portion 38 fixed to the support 26, an upper portion 40 fixed to the seat 14, a front elastic portion 42 and a rear elastic portion 44. Each loop-shaped elastic element 36 is made from a single piece of molded plastic material.”).
As for Claim 18, Piretti teaches that said elastically deformable element is configured so as to deform differently in a manner dependent on a direction of action of a force acting thereon, by virtue of said elastically deformable element having a plurality of members or structure planes which act in parallel and which have stiffnesses dependent on the direction of the action of the force.
As for claims 19-20, so far as understood, Piretti teaches that said pivot mechanism has a multi-jointed coupling gear; and said at least one elastically deformable element is formed as an integral constituent part of said multi-jointed coupling gear; wherein said at least one elastically deformable element has a plurality of virtual centers of rotation in order to provide an infinite joint gear for said pivot mechanism.
As for claim 21, Piretti teaches that the device provides a pivoting movement not being implementable without a deformability of said at least one elastically deformable element.
o.
As for Claim 23, Piretti teaches that said at least one elastically deformable element is an only energy-storing structural part of the device.
As for claim 24, Piretti further teaches a film joint 44 connecting said backrest support and said seat support to one another in a single-piece form to allow the following movement of said seat support during a rearward pivoting of said backrest support.
As for Claim 26, Piretti teaches that the device is a single-piece assembly including said backrest support, said seat support and said base support.
As for Claim 27, Piretti teaches that said single-piece assembly has characteristics of having been produced by a single filling of a single injection molding tool.
As for Claim 28, Piretti teaches that the item of seating furniture is a seating furniture assembly.
As for Claim 29, Piretti teaches that the device is a pivot mechanism.

Claims 15-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al (U.S. Patent No. 8,087,727 B2).

    PNG
    media_image5.png
    261
    317
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    266
    278
    media_image6.png
    Greyscale


As for claims 15, Parker et al teach a device for an item of seating furniture, the device comprising:
a base support, a seat support and a backrest support;
a rearward pivoting of said backrest support inducing a following movement of said seat support:
a plurality of elastically deformable elements 351,353 at least one elastically deformable element serving as an energy storage member, said plurality of elastically deformable elements at least one elastically deformable element being integrated in single-piece form into the device;
said plurality of elastically deformable elements at least one elastically deformable element connecting said seat support to said base support as a single- piece seat support-base support combination, permitting said seat support to move relative to said base support.
As for claim 16, Parker et al teach that said at least one elastically deformable. element is deformable upon an exertion of a load on the device exerted to cause a movement of the device.
As for Claim 17, Parker et al teach that said elastically deformable element is composed of a plastic material.

As for claims 19-20, so far as understood, Parker et al teach that said pivot mechanism has a multi-jointed coupling gear; and said at least one elastically deformable element is formed as an integral constituent part of said multi-jointed coupling gear; wherein said at least one elastically deformable element has a plurality of virtual centers of rotation in order to provide an infinite joint gear for said pivot mechanism.
As for claim 21, Parker et al teach that the device provides a pivoting movement not being implementable without a deformability of said at least one elastically deformable element.
As for Claim 22, Parker et al teach that the pivoting movement is a movement in a case of which the backrest support pivots through a pivot angle of greater than 5o.
As for Claim 23, Parker et al teach that said at least one elastically deformable element is an only energy-storing structural part of the device.
As for claim 24, Parker et al further teach a film joint 351 connecting said backrest support and said seat support to one another in a single-piece form to allow the following movement of said seat support during a rearward pivoting of said backrest support.
As for Claim 26, Parker et al teach that the device is a single-piece assembly including said backrest support, said seat support and said base support.
As for Claim 27, Parker et al teach that said single-piece assembly has characteristics of having been produced by a single filling of a single injection molding tool.

As for Claim 29, Parker et al teach that the device is a pivot mechanism.

Claims 15-23 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier et al (U.S. Patent Application Publication No. 2020/0085194 A1).

    PNG
    media_image7.png
    228
    212
    media_image7.png
    Greyscale

As for claims 15, Maier et al teach a device for an item of seating furniture, the device comprising:
a base support, a seat support and a backrest support;
a rearward pivoting of said backrest support inducing a following movement of said seat support:
a plurality of elastically deformable elements 20,21 at least one elastically deformable element serving as an energy storage member, said plurality of elastically deformable elements at least one elastically deformable element being integrated in single-piece form into the device;
said plurality of elastically deformable elements at least one elastically deformable element connecting said seat support to said base support as a single- piece seat support-base support combination, permitting said seat support to move relative to said base support.

As for Claim 17, Maier et al teach that said elastically deformable element is composed of a plastic material.
As for Claim 18, Maier et al teach that said elastically deformable element is configured so as to deform differently in a manner dependent on a direction of action of a force acting thereon, by virtue of said elastically deformable element having a plurality of members or structure planes which act in parallel and which have stiffnesses dependent on the direction of the action of the force.
As for claims 19-20, so far as understood, Maier et al teach that said pivot mechanism has a multi-jointed coupling gear; and said at least one elastically deformable element is formed as an integral constituent part of said multi-jointed coupling gear; wherein said at least one elastically deformable element has a plurality of virtual centers of rotation in order to provide an infinite joint gear for said pivot mechanism.
As for claim 21, Maier et al teach that the device provides a pivoting movement not being implementable without a deformability of said at least one elastically deformable element.
As for Claim 22, Maier et al teach that the pivoting movement is a movement in a case of which the backrest support pivots through a pivot angle of greater than 5o.
As for Claim 23, Maier et al teach that said at least one elastically deformable element is an only energy-storing structural part of the device.
As for Claim 26, Maier et al teach that the device is a single-piece assembly including said backrest support, said seat support and said base support.

As for Claim 28, Maier et al teach that the item of seating furniture is a seating furniture assembly.
As for Claim 29, Maier et al teach that the device is a pivot mechanism.

Claims 15-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deevers et al (U.S. Patent No. 11,109,683 B2).

    PNG
    media_image8.png
    197
    189
    media_image8.png
    Greyscale

As for claims 15, Deevers et al teach a device for an item of seating furniture, the device comprising:
a base support, a seat support and a backrest support;
a rearward pivoting of said backrest support inducing a following movement of said seat support:
a plurality of elastically deformable elements 23,25, 33, at least one elastically deformable element serving as an energy storage member, said plurality of elastically deformable elements at least one elastically deformable element being integrated in single-piece form into the device;

As for claim 16, Deevers et al teach that said at least one elastically deformable. element is deformable upon an exertion of a load on the device exerted to cause a movement of the device.
As for Claim 17, Deevers et al teach that said elastically deformable element is composed of a plastic material.
As for Claim 18, Deevers et al teach that said elastically deformable element is configured so as to deform differently in a manner dependent on a direction of action of a force acting thereon, by virtue of said elastically deformable element having a plurality of members or structure planes which act in parallel and which have stiffnesses dependent on the direction of the action of the force.
As for claims 19-20, so far as understood, Deevers et al teach that said pivot mechanism has a multi-jointed coupling gear; and said at least one elastically deformable element is formed as an integral constituent part of said multi-jointed coupling gear; wherein said at least one elastically deformable element has a plurality of virtual centers of rotation in order to provide an infinite joint gear for said pivot mechanism.
As for claim 21, Deevers et al teach that the device provides a pivoting movement not being implementable without a deformability of said at least one elastically deformable element.
As for Claim 22, Deevers et al teach that the pivoting movement is a movement in a case of which the backrest support pivots through a pivot angle of greater than 5o.

As for Claims 24-25, Deevers et al teach a film joint connecting said backrest support and said seat support to one another in a single-piece form to allow the following movement of said seat support during a rearward pivoting of said backrest support wherein said film joint has at least two film joint elements 27, 29, 31, 53  having mutually different spatial positions.
As for Claim 26, Deevers et al teach that the device is a single-piece assembly including said backrest support, said seat support and said base support.
As for Claim 27, Deevers et al teach that said single-piece assembly has characteristics of having been produced by a single filling of a single injection molding tool.
As for Claim 28, Deevers et al teach that the item of seating furniture is a seating furniture assembly.
As for Claim 29, Deevers et al teach that the device is a pivot mechanism.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636